         Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                         *
                                                  *
       v.                                         * CRIMINAL NO. PWG-17-0268
                                                  *
 QUINCY O’NEILL TAYLOR,                           *
                                                  *
                 Defendant                        *
                                                  *
                                               *******


              GOVERNMENT’S RESPONSE OPPOSING PETITIONER’S
             POST CONVICTION MOTION PURSUANT TO 28 U.S.C. § 2255

       The United States of America, through its attorneys, Robert K. Hur, United States Attorney

for the District of Maryland, and Ray D. McKenzie, Assistant United States Attorney for said

district, respectfully submits the following response opposing Petitioner’s Post Conviction Motion

Pursuant to 28 U.S.C. § 2255 (“Motion”). For the reasons that follow, Petitioner’s Motion should

be denied in its entirety without a hearing.

                     FACTUAL AND PROCEDURAL BACKGROUND

       On May 17, 2017, Petitioner, Quincy O’Neill Taylor, was charged by the grand jury with

Conspiracy to Distribute and Possess with Intent to Distribute 500 Grams or More of Cocaine, in

violation of 21 U.S.C. § 846 (“Count One”), and Possession of a Firearm in Furtherance of a Drug

Trafficking Crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i) (“Count Two”). ECF No. 1. On

May 24 and 25, 2017, the magistrate court held detention hearings, after which Petitioner was

released on conditions. ECF Nos. 9, 10, 11. On July 13, 2017, Petitioner filed a motion to suppress

evidence, specifically seeking to suppress any in-court identification, evidence seized from

Petitioner’s residence, and statements made to law enforcement. ECF No. 18.
         Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 2 of 14



       On December 1, 2017, Petitioner pled guilty to Count One and Count Two, pursuant to a

written plea agreement with the Government. ECF Nos. 22, 25; Transcript of Proceedings dated

December 1, 2017 (attached hereto as Exhibit 1) at 27:3-11. As set forth in his plea agreement,

Petitioner acknowledged under oath his understanding that Count One carried a mandatory

minimum sentence of imprisonment of five years and Count Two carried a mandatory minimum

sentence of imprisonment to be imposed consecutive to any sentence on Count One. ECF No. 25

at ¶ 3; Ex. 1 at 3:20, 4:11-13, 7:11-24, 9:8-12, 16:9-19. Petitioner received a three-level reduction

in offense level for prompt acceptance of responsibility. ECF No. 25 at ¶¶ 30-31; Ex. 1 at 19:25-

20:5. Petitioner acknowledged under oath that he was waiving his right to appeal his conviction

and to appeal any sentence imposed within the sentencing guidelines range for the agreed-upon

offense level of 21 on Count One, followed by the mandatory minimum consecutive sentence on

Count Two. ECF No. 25 at ¶ 16; Ex. 1 at 14:18-23, 21:2-10. Moreover, Petitioner agreed to the

entry of an order of forfeiture as set forth in the plea agreement. ECF No. 25 at ¶¶ 12-13; Ex. 1 at

20:22-21:1.   Petitioner also acknowledged that there were “no other agreements, promises,

undertakings or understandings” between Petitioner and the government that were not set forth in

the written plea agreement. ECF No. 25 at ¶ 19; Ex. 1 at 22:4-10. Petitioner further averred under

oath that he understood the terms of the plea agreement. Ex. 1 at 4:11-13, 5:6-9, 26:18-23,

28:14-18. The factual stipulation attached to the written plea agreement set forth a sufficient

factual basis for Petitioner’s guilty plea; Petitioner admitted under oath that the facts were true and

that he in fact was guilty; and the Court, after finding that Petitioner’s plea was knowing and

voluntary, adjudged Petitioner guilty and set the matter for sentencing. See ECF Nos. 25-1, 27;

Ex. 1 at 23:12-26:17, 27:12-30:13. Petitioner requested an expedited sentencing, and the Court

accommodated the request. See ECF No. 27.



                                                  2
         Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 3 of 14



       During his plea hearing and sentencing, Petitioner was represented by retained counsel,

Douglas J. Wood, Esq. See ECF No. 12; Ex. 1 at 1, 2:8-10; Ex. 2 (Transcript of Sentencing Hearing

dated Feb. 7, 2018) at 1, 3:10-13. During the plea hearing, Petitioner acknowledged, under oath,

that he had discussed the plea agreement with his attorney, had enough time to consult with his

attorney, and was satisfied with the help his attorney had given him. Ex. 1 at 5:22-6:2, 28:20-23.

       The U.S. Probation office filed the Presentence Investigation Report and Recommendation

(“PSR”) on January 12, 2018. ECF No. 29. The PSR set forth the counts to which Petitioner had

pleaded guilty and their maximum and minimum penalties. Id. ¶¶ 1, 2, 33, 67, 68, 69. The PSR

also set forth the factual stipulation to which the parties had agreed. Id. ¶¶ 8-14. Petitioner filed

a response to the PSR, stating: (1) “The defendant and counsel have had the opportunity to review

the Presentence Investigation Report and find no material inaccuracies in the report and agree with

the guideline calculations” and (2) “[t]he defendant and counsel agree with the recommendation

of United States Probation Officer . . . . The defendant’s plea . . . requires that this Court impose[]

a mandatory sentence of five years even though the guideline[s] range is 37 to 46 months . . . [and]

the imposition of [a] consecutive period of incarceration of 60 months.” ECF No 30 at ¶¶ 1-2.

The Government filed no objections to the PSR. Ex. 2 at 4:8-10.

       On February 7, 2018, just a little over two months after Petitioner pleaded guilty, the Court

held the sentencing hearing. ECF No. 31. During the sentencing hearing, Petitioner confirmed

that he had reviewed the PSR with counsel. Ex. 2 at 4:11-18. The Court subsequently found that

a sixty-month mandatory sentence applied to Count One and a mandatory consecutive sixty-month

sentence applied to Count Two. Ex. 2 at 4:19-5:16. The Court found Petitioner’s criminal history

category to be a one pursuant to his having no criminal history points. Id. 5:6-8. Neither party

objected to the Court’s calculation. Id. at 5:22-6:9. After hearing from the parties, the Court



                                                  3
         Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 4 of 14



sentenced Petitioner to 120 months’ imprisonment, four years of supervised release, $200 in

special assessments, and an order of forfeiture for the firearms, ammunition, and $34,640. Ex. 2

at 6:17-15:25. After a request from defense counsel, the Court entered an order modifying

Petitioner’s release conditions to remove electronic monitoring. ECF No. 32; Ex. 2 at 10:5-16,

17:24-18:3.

       On August 1, 2018, Petitioner timely filed the Motion. ECF No. 37. In the Motion,

Petitioner seeks to “withdraw guilty plea.” Id. at 12. Petitioner attached a memorandum to detail

the alleged grounds for relief. Id. at 5, 13-63. 1 Petitioner alleges ineffective assistance of counsel

because “counsel did not challenge the alleged gun violation,” “did not obtain or request a

laboratory analysis,” and “[c]ounsel advised Taylor to plead guilty, no discussion of mandatory

minimum sentences with Taylor was had with counsel.” Id. at 14. Petitioner also claims that he

“received the maximum sentence possible for this incident.” Id.

       On August 6, 2018, the Court issued an order directing the Government to respond to the

Motion. ECF No. 38. On September 5, 2018, the Court granted the Government’s motion for a

sixty-day enlargement of time to obtain the required transcripts and draft a response. ECF Nos. 39,

40. The Government now responds. 2


1
       Page citations refer to the page number supplied by the Court’s electronic filing system.
2
        Petitioner devotes a significant amount of the Motion to a section titled, “II. The Movant’s
Sentence and Overall Representation by Counsel resulted in a Bias, Discriminatory Prosecution
and Sentence; violating the United States Constitution.” Mot. at 15-53. The next section of the
Motion is titled, “II. Law,” and includes additional arguments regarding the harshness of
mandatory minimum sentences. Id. at 53-60. The materials presented in these portions of the
Motion are unintelligible, make bald allegations (e.g., “There is substantial evidence of racial
impact in the instant case and awareness of probably [sic] racially invidious effect when the
applicable drug statutes were adopted to warrant a finding that the mandatory minimum sentences
in this case should never have applied and were motivated inpart [sic] by racial animus. In
contravention of the Equal Protection Clause of the United States Constitution. [sic]”), or contain
no specific allegations with regard to Petitioner’s guilty plea and sentencing that warrant a
response. Thus, the Government does not address them here.
                                                  4
        Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 5 of 14



                                      LEGAL STANDARD

       A motion filed under 28 U.S.C. § 2255 allows a prisoner in federal custody to challenge

the legality of a federal sentence on four grounds: (1) the sentence was imposed in violation of

the Constitution or laws of the United States; (2) the sentencing court lacked jurisdiction; (3) the

sentence exceeded the maximum authorized by law; or (4) the sentence is otherwise subject to

collateral attack. See 28 U.S.C. § 2255(a). Relief under § 2255 is therefore designed to remedy

fundamental constitutional, jurisdictional, or other errors, and is reserved for situations in which

failure to grant relief would otherwise “inherently result in a complete miscarriage of justice.”

United States v. Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368 U.S.

424, 428 (1962)).

       When seeking relief under § 2255, a petitioner bears the burden of proving the asserted

grounds for collateral relief by a preponderance of the evidence. See Hall v. United States, 30

F. Supp. 2d 883, 889 (E.D. Va. 1998) (citing Vanater v. Boles, 377 F.2d 898, 900 (4th Cir.

1967)). This is in keeping with the fundamental principal that “a final judgment commands

respect.” United States v. Frady, 456 U.S. 152, 165 (1982). The standard of review that courts

must apply in reviewing a § 2255 is therefore necessarily higher than would be applied on direct

appeal. Id. “Once the [petitioner’s] chance to appeal has been waived or exhausted . . . we are

entitled to presume he stands fairly and finally convicted . . . .” Id. at 164.

       Where ineffective assistance of counsel is alleged, a petitioner must meet the test set forth

by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). To succeed, a petitioner

bears the burden of establishing that: (1) his counsel’s performance fell below an objective

standard of reasonableness; and (2) that “but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. To satisfy the first prong of Strickland,


                                                  5
         Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 6 of 14



Petitioner must establish that “‘counsel made errors so serious that counsel was not functioning

as the ‘counsel’ guaranteed by the Sixth Amendment.’” Harrington v. Richter, 562 U.S. 86, 104

(2011) (quoting Strickland, 466 U.S. at 687). A reviewing court applies a “‘strong presumption’

that counsel’s representation was within the ‘wide range’ of reasonable professional assistance.”

Id. (quoting Strickland, 466 U.S. at 689). To satisfy the second prong of the Strickland test, a

petitioner must demonstrate prejudice. Strickland, 466 U.S. at 688, 694. If a defendant fails to

meet his burden of establishing Strickland prejudice, then “a reviewing court need not consider

the performance prong.” Fields v. Attorney Gen. of State of Md., 956 F.2d 1290, 1297 (4th Cir.

1992).

         Moreover, to satisfy the Strickland burden, a petitioner must articulate and support with

specific evidence the errors committed by counsel that constitute ineffective assistance. See

United States v. Dyess. 730 F.3d 354, 359-60 (4th Cir. 2013). Vague and conclusory allegations

of ineffective assistance will not support a § 2255 claim and can be disposed of by the court. See

United States v. Dyess. 730 F.3d at 359-60 (finding no error where the district court limited

inquiry to only stated grounds supported by facts and argument.).

         “When a defendant challenges a conviction entered after a guilty plea, [the] ‘prejudice’

prong of the [Strickland] test is slightly modified. Such a defendant ‘must show that there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.’” Hooper v. Garraghty, 845 F.2d 471, 475 (4th Cir. 1988); accord

Hill v. Lockhart, 474 U.S. 52, 58-59 (1985) (“[I]n order to satisfy the ‘prejudice’ requirement,

the defendant must show that there is a reasonable probability that, but for counsel's errors, he

would not have pleaded guilty and would have insisted on going to trial.”).




                                                6
            Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 7 of 14



           The court’s inquiry is “ordinarily confined to whether the underlying plea was both

    counseled and voluntary.” United States v. Broce, 488 U.S. 563, 569 (1989). Relatedly, it is

    well-settled that “a defendant’s solemn declarations in open court affirming [a plea] agreement

    . . . ‘carry a strong presumption of verity,’ because courts must be able to rely on the defendant’s

    statements made under oath during a properly conducted Rule 11 plea colloquy.” United States

    v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005) (internal citations omitted). “Indeed, because

    they do carry such a presumption, they present ‘a formidable barrier in any subsequent collateral

    proceedings.’” Id. (citing United States v. White, 366 F.3d 291, 295-96 (4th Cir. 2004)). “Thus,

    in the absence of extraordinary circumstances, allegations in a § 2255 motion that directly

    contradict the petitioner’s sworn statements made during a properly conducted Rule 11 colloquy

    are always ‘palpably incredible’ and ‘patently frivolous or false.’” Id. (citing, inter alia,

    Crawford v. United States, 519 F.2d 347, 350 (4th Cir. 1975), partially overruled on other

    grounds by United States v. Whitley, 759 F.2d 327 (4th Cir.1985) (en banc)). 3 Accordingly, “in

    the absence of extraordinary circumstances, the truth of sworn statements made during a Rule

    11 colloquy is conclusively established, and a district court should, without holding an

    evidentiary hearing, dismiss any § 2255 motion that necessarily relies on allegations that

    contradict the sworn statements. Otherwise, a primary virtue of Rule 11 colloquies would be




3
        See also Lasiter v. Thomas, 89 F.3d 699, 702-03 (10th Cir. 1996) (“[The petitioner] [i]s
bound by his solemn declarations in open court and his unsubstantiated efforts to refute that record
[a]re not sufficient to require a hearing. This case does not involve the most extraordinary
circumstances.”) (internal quotation marks omitted); Ouellette v. United States, 862 F.2d 371, 377-
78 (1st Cir. 1988) (holding that an evidentiary hearing is not required when a petitioner's
uncorroborated allegations are directly contradicted by his testimony at the time of his plea
colloquy); United States v. Bowman, 348 F.3d 408, 417 (4th Cir. 2003) (“[W]hen a defendant says
he lied at the Rule 11 colloquy, he bears a heavy burden in seeking to nullify the process.”).
                                                     7
         Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 8 of 14



 eliminated—‘permit[ting] quick disposition of baseless collateral attacks.’” Id. at 221-22

 (quoting Blackledge, 431 U.S. at 79 n.19 (1977)).

                                           ARGUMENT

I.     Petitioner Has Not Established Ineffective Assistance of Counsel

       The Motion should be denied because the record establishes that Petitioner’s guilty plea

was both counseled and voluntary. Broce, 488 U.S. at 569. Indeed, contrary to Petitioner’s

contentions, see Mot. at 13 (“Quincy O’Neill Taylor entered an unknowing, unintelligent, guilty

plea”), the Court so found during the plea hearing, after conducting a thorough inquiry and being

satisfied with Petitioner’s responses, which were made under oath. Petitioner’s sworn statements

belie this allegation that his plea was not voluntary or counseled and should be disregarded. See

Lemaster, 403 F.3d at 221-22.

       The record is clear and unequivocal. The Court determined that Petitioner was competent

to plead guilty. Ex. 1 at 4:19-5:24, 6:3-6. In addition, the Court inquired of or informed Petitioner

about all the areas required by Rule 11, including the significance of being placed under oath, the

right not to plead guilty and persist in a plea of not guilty, the right to a jury trial, the right to

counsel, the nature of each charge to which Petitioner was pleading guilty, the maximum possible

penalties, the applicable mandatory minimums, potential forfeiture, mandatory special

assessments, the operation of the sentencing guidelines, and the contours of his appeals waiver.

See Fed. R. Crim. P. 11(b)(1); Ex. 1 at 3:6-20, 7:11-24, 10:3-15:7, 17:8-20:19, 20:22-21:10, 27:12-

28:23. The Court also specifically ensured that Petitioner’s guilty plea did not result from force,

threats, or promises other than the promises in the plea agreement. See Fed. R. Crim. P. 11(b)(2);

Ex. 1 at 5:18-21, 26:25-27:2, 28:18. The Court further determined that there was a sufficient

factual basis for the plea. See Fed. R. Crim. P. 11(b)(3); Ex. 1 at 23:12-26:17. Moreover, the

Court followed the other procedural requirements set forth in Rule 11. See Fed. R. Crim. P. 11(c);

                                                  8
        Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 9 of 14



see generally Ex. 1. After receiving Petitioner’s guilty pleas, the Court observed, “Mr. Taylor

appeared in court today with counsel. He was extremely attentive, paid attention[,] and responded

to each of the questions that I asked him,” and adjudged Petitioner guilty. Ex. 1 at 27:3-28:23.

       Nothing in the Motion demonstrates—or even alleges—“that, but for counsel's errors,

[Petitioner] would not have pleaded guilty and would have insisted on going to trial.” Lockhart,

474 U.S. at 58-59; Garraghty, 845 F.2d at 475. Petitioner simply makes the bold, incredible

assertion, notwithstanding his guilty plea and agreement under oath with the factual stipulation

supporting his conviction, that “Taylor was not guilty under law for the 924 statu[t]e as charged.”

Mot. at 60. Petitioner’s own sworn admissions, and the Court’s thoroughly examined findings,

completely gut Petitioner’s contention. See Ex. 1 at 14:24-15:2, 26:2-17, 27:9-11, 28:22-23.

       Significantly, during the course of the hearing, the Court asked Petitioner, “Are you

satisfied as you sit there now that you fully understood what [the plea agreement] said before you

signed it?” and he responded, “Yes, sir.” Ex. 1 at 4:11-13. Fatal to the ineffective assistance

contention, the Court also asked, “Have you had enough time to consult with Mr. Wood, your

attorney?” and “Are you satisfied with the help that he has given you?” and Petitioner responded,

“Yes, sir” each time. Id. 5:22-6:2. As was plain from Petitioner’s prior responses, the Court found,

“[Petitioner] has confirmed that he carefully read and understood the Plea Agreement before he

signed it and he had the opportunity to ask questions of his counsel before doing so. . . . He’s

expressed confidence in the representation provided by his attorney.” Id. 28:14-21. Petitioner

now says something different.

       Petitioner’s allegations in the Motion now contradict the statements he made under oath at

his plea hearing and should be rejected. “[I]n the absence of extraordinary circumstances, the truth

of sworn statements made during a Rule 11 colloquy is conclusively established, and a district



                                                 9
          Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 10 of 14



court should, without holding an evidentiary hearing, dismiss any § 2255 motion that necessarily

relies on allegations that contradict the sworn statements.” Lemaster, 403 F.3d at 221-22.

Petitioner’s allegations in the Motion regarding counsel’s ineffectiveness are “‘palpably

incredible’ and ‘patently frivolous or false.’” Id. at 221. 4

        For this reason the Motion summarily should be denied.

II.     Petitioner Is Not Otherwise Entitled to Withdraw His Guilty Plea

        Petitioner is not entitled to Section 2255 relief on account of ineffective assistance of

counsel, and he is not entitled to withdraw his guilty plea on any other ground. When a defendant

seeks to withdraw his guilty plea after sentencing, courts in the Fourth Circuit ordinarily review

the factors set forth in United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991) (citing United

States v. Hurtado, 846 F.2d 995, 997 (5th Cir.), cert. denied, 488 U.S. 863 (1988); United States

v. Carr, 740 F.2d 339, 343-44 (5th Cir.1984), cert. denied, 471 U.S. 1004 (1985); United States v.

Kobrosky, 711 F.2d 449, 455-56 (1st Cir.1983)), to determine whether such withdrawal is “fair

and just”:

        (1) whether the defendant has offered credible evidence that his plea was not knowing or

not voluntary;

        (2) whether the defendant has credibly asserted his legal innocence;

        (3) whether there has been a delay between the entering of the plea and the filing of the

motion;

        (4) whether defendant has had close assistance of competent counsel;




4
       Petitioner does not provide any factual allegations, let alone credible factual allegations,
supporting the contention that either his counsel or the Government demonstrated racial animus or
discriminatory intent in the prosecution or defense of his case.


                                                  10
        Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 11 of 14



       (5) whether withdrawal will cause prejudice to the government; and

       (6) whether it will inconvenience the court and waste judicial resources.

See, e.g., United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000); Weymouth v. United

States, No. 203-CR-82, 2005 WL 1667754 (E.D. Va. June 15, 2005). 5 The Fourth Circuit has

explained that a post-sentencing motion to withdraw a guilty should only be granted where a

defendant establishes “the plea proceedings were marred by a fundamental defect that inherently

resulted in a complete miscarriage of justice, or in omissions inconsistent with rudimentary

demands of fair procedure.” Ubakanma, 215 F.3d at 425. Petitioner can make no such showing.

       Indeed, none of the Moore factors weigh in Petitioner’s favor here. First, as discussed

above, Petitioner’s own words under oath and the Court’s findings at the plea hearing establish

conclusively that Petitioner’s guilty plea was knowing and voluntary. The Court, in fact, noted

how attentive Petitioner was during the plea hearing. See Ex. 1 at 27:3-28:23. Petitioner offers no

credible evidence to the contrary. Second, Petitioner has not credibly asserted his legal innocence.

Although Petitioner now claims that he somehow was innocent of the 924(c) charge, Mot. at 58-60,

Petitioner’s own words under oath during the Rule 11 colloquy established the factual predicate

underlying his convictions on both counts in the indictment. See Ex. 1 at 23:24-26:17. The Court

should not credit Petitioner’s new baseless, self-serving contradictions (or the assertion that

mandatory minimum sentences generally violate the equal protection or due process clauses, see

Mot. at 15-60). Lemaster, 403 F.3d at 221-22. Three, there has been a substantial delay between



5
        Rule 11(e) does not set forth the specific standard to be applied in the current procedural
posture. See Fed. R. Crim. P. 11(e) (“Finality of a Guilty or Nolo Contendere Plea. After the court
imposes sentence, the defendant may not withdraw a plea of guilty or nolo contendere, and the
plea may be set aside only on direct appeal or collateral attack.”). Subsection (d) provides that
prior to imposition of a sentence, a plea can be withdrawn if the Court rejects a plea agreement
under Rule 11(c)(5) or if a defendant can establish a “fair and just reason” for the withdrawal.
Neither situation is applicable here.
                                                11
        Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 12 of 14



entry of Petitioner’s guilty plea and the instant attempt to withdraw it. Petitioner pleaded guilty

on December 1, 2017, see ECF No. 25, and waited eight months before seeking to withdraw his

guilty plea via (or in concert with) an ineffective assistance of counsel claim, see ECF No. 37. In

Moore, the Fourth Circuit noted that a six-week delay weighed against the defendant. 931 F.2d at

248 (“Third, Moore long delayed between the time of the pleas and the time of entering the motion

to withdraw guilty pleas. He waited six weeks before giving notice of his intent to move to

withdraw his pleas.”); cf. Weymouth, 2005 WL 1667754, at *11 (noting that 2255 Petitioner was

“dilatory in requesting to withdraw his guilty plea” because “his delay of ten months in light of

the context of Moore is extremely long”). Fourth, as discussed above, Petitioner cannot now claim

he did not have the assistance of competent because that directly contradicts his sworn responses

to the Court during the Rule 11 hearing. See Ex. 1 at 5:22-6:2, 28:14-21. Fifth, the Government

would suffer prejudice if Petitioner is allowed to withdraw his guilty plea. The Government has

previously expended resources in the investigation and prosecution of the case. Some of the

allegations underlying the indictment are now over two years old, see PSR at ¶ 10, and “the ability

of government witnesses to recall facts is almost certainly diminished.” United States v. Jones,

Crim. No. TDC-14-0475, 2017 WL 57778, at *7 (D. Md. Jan. 4, 2017). Sixth, allowing Petitioner

to withdraw his guilty plea would result in a waste of judicial resources. The evidence set forth in

the factual stipulation sufficiently established Petitioner’s guilt, but, as noted in the factual

stipulation and during the plea hearing, that was not all of the evidence the Government would

have proffered against Petitioner. Ex. 1 at 23:24-24:3; see also ECF No. 25-1 at 1. Considering

the strength of the evidence against Petitioner (including, but not limited to, surveillance of

Petitioner over the course of seven months, audio recordings of numerous controlled buys, pre-

recorded law enforcement funds, testimony from the CS conducting drug transactions with



                                                12
        Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 13 of 14



Petitioner, testimony from law enforcement officers who conducted the search warrant at

Petitioner’s residence, and evidence seized from Petitioner’s residence), trial as to either or both

counts would result in a conviction. Without the benefit of acceptance of responsibility and

additional drug weight evidence likely would result in a higher sentence than that which Petitioner

is presently serving. By all accounts, a trial of this matter would result in a serious waster of

judicial and government resources with no benefit to Defendant.

       Because none of the Moore factors weigh in Defendant’s favor, and the Court would have

to discredit Defendant’s sworn responses during the plea colloquy, Defendant has no basis for

withdrawing his guilty plea. The Motion likewise in this regard should be denied without a

hearing.

                                         CONCLUSION

       For the foregoing reasons, the government respectfully requests that this Court deny in its

entirety Petitioner’s Post Conviction Motion Pursuant to § 2255 without a hearing.




                                                      Respectfully submitted,

                                                      Robert K. Hur
                                                      United States Attorney


                                                By:          /s/
                                                      Ray McKenzie
                                                      Assistant United States Attorney
                                                      6500 Cherrywood Lane
                                                      Suite 200
                                                      Greenbelt, Maryland 20770




                                                13
        Case 8:17-cr-00268-PWG Document 42 Filed 11/05/18 Page 14 of 14



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served electronically through the

Clerk of the United States District Court using CM/ECF and mailed, via first class mail, on

November 5, 2018, to the Petitioner at the following address:

       Quincy O'Neill Taylor
       63093-037
       FCI Fairton
       Federal Correctional Institution
       Satellite Camp
       P.O. Box 420
       Fairton, NJ 08320


                                                    ___________/s/_____________________
                                                    Ray McKenzie
                                                    Assistant United States Attorney
                                                    6500 Cherrywood Lane
                                                    Suite 200
                                                    Greenbelt, Maryland 20770
